DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite and fail to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with indefinite language.  Instances of unclear claim language are too numerous to list here, but examples from claim 1 are given below.
Claim 1 recites “image data indicating respective pictures of first moving image data”.  It is not clear what is required by image data “indicating” respective pictures.  It is not clear if the “image data” comprises the “respective pictures,” if it is metadata that somehow “indicates” or refers to the respective pictures, or if the “image data” consists entirely of the “respective pictures.”  This same issue applies to “image data indicating peripheral pictures.”
Claim 1 recites “peripheral pictures” but gives no indication of what these pictures are, or how they are to be considered “peripheral.”  
Claim 1 recites “blending rates independent for each picture.”  It is not clear which “picture” this refers to: the “respective pictures,” the “peripheral pictures,” or pictures of “second moving image data.”
Claim 1 recites “at least image data indicating pictures corresponding to a second frame rate lower than the first frame rate in image data indicating respective pictures constituting the second moving image data being in a blended state with the image data indicating peripheral pictures”.  This limitation is not clear.  The repeated use of the term “indicating” introduces further uncertainty in claim scope, as described above.
Claim 1 recites “image data indicating remaining pictures”.  It is not clear what “remaining pictures” are, nor is it clear what image data “indicating” these remaining pictures might comprise.
The remaining claims contain numerous such instances of unclear language and are likewise rejected under this heading.  For purposes of examination, an effort has been made to interpret the claims in light of the written description.  However, the language of the claims as they are currently written enables broad interpretation that may not have been Applicant’s intent.  To overcome these indefiniteness rejections, the examiner suggests that the claims be re-written to recite the invention in idiomatic English.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukagoshi, WIPO Pub No. WO 2015/076277.

As to claim 1 Tsukagoshi discloses a transmission device comprising:
circuitry configured to
perform a process for blending image data indicating respective pictures of first moving image data at a first frame rate with image data indicating peripheral pictures at blending rates independent for each picture to obtain second moving image data at the first frame rate, at least image data indicating pictures corresponding to a second frame rate lower than the first frame rate in image data indicating respective pictures constituting the second moving image data being in a blended state with the image data indicating peripheral pictures ([0009]-[0011]; [0034], [0049] – first and second pictures are averaged, or blended, to generate second moving image data in a blended state at a second, lower frame rate),
obtain a basic stream by encoding the image data indicating the pictures corresponding to the second frame rate, and obtain a predetermined number of extended streams by encoding image data indicating remaining pictures ([0039]-[0046] – basic and extended streams are encoded),
insert information indicating blending rates and information indicating blending target pictures into encoded image data of the basic stream and the predetermined number of extended streams ([0071] – information indicating the non-linear averaging, or blending, rates is inserted, as well as indication of the target picture), and
transmit a container including the basic stream and the predetermined number of extended streams into which the information indicating the blending rates and the blending target pictures are inserted ([0126]-[0127]).

As to claim 2 Tsukagoshi discloses that the information indicating the blending target pictures includes picture identification information individually given to a corresponding picture ([0013], [0041]-[0043]).

As to claim 3 Tsukagoshi discloses that the information indicating the blending target pictures includes information indicating a time position relationship between pictures ([0041]-[0043] – this information indicates which pictures are blended to obtain the target pictures, thus includes information indicating their time position relationship).

As to claim 4 Tsukagoshi discloses that the circuitry is configured to:
encode the basic stream into a lowermost layer, and encode the predetermined number of extended streams into layers higher than the lowermost layer ([0011], [0040]; Fig. 6).

As to claim 5 Tsukagoshi discloses that the circuitry is configured to: insert type information that indicates the number of layers for the layer encoding and a direction of blending into a layer of the container including the basic stream and the predetermined number of extended streams (Fig. 5-7 and their description; [0063]-[0064]).

As to claim 7 Tsukagoshi discloses a reception device comprising:
circuitry configured to receive a container including a basic stream and a predetermined number of extended streams ([0039]-[0046]), wherein
the basic stream is obtained by encoding image data that is included in second moving image data at a first frame rate obtained by performing a process for blending image data indicating respective pictures of first moving image data at the first frame rate with image data indicating peripheral pictures at blending rates independent for each picture, and indicates pictures corresponding to a second frame rate lower than the first frame rate in a blended state with at least the image data indicating the peripheral pictures, the predetermined number of extended streams being obtained by encoding image data indicating remaining pictures ([0009]-[0011]; [0034], [0049] – first and second pictures are averaged, or blended, to generate second moving image data in a blended state at a second, lower frame rate),
information indicating blending rates and information indicating blending target pictures are inserted into encoded image data of the basic stream and the predetermined number of extended streams ([0071] – information indicating the non-linear averaging, or blending, rates is inserted, as well as indication of the target picture), and
the circuitry is configured to obtain, in accordance with a display ability, moving image data at the second frame rate by decoding the basic stream, or moving image data at a frame rate equal to or lower than the first frame rate and higher than the second frame rate by decoding the basic stream and a part or all of the predetermined number of extended streams and performing an inverse blending process on a basis of the information indicating the blending rates and the information indicating the blending target pictures ([0010], [0015], [0111]).

As to claim 8 see rejection of claim 7.

As to claim 15 Tsukagoshi discloses that the information indicating the blending target pictures includes picture identification information individually given to a corresponding picture ([0013], [0041]-[0043]).

As to claim 16 Tsukagoshi discloses that the information indicating the blending target pictures includes information indicating a time position relationship between pictures ([0041]-[0043]; Fig. 5-8 – this information indicates which pictures are blended to obtain the target pictures, thus includes information indicating their time position relationship).

As to claim 17 Tsukagoshi discloses that the basic stream is encoded into a lowermost layer, and the predetermined number of extended streams is encoded into layers higher than the lowermost layer ([0011], [0040]; Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423